Case 1:20-cv-00480-JJM-PAS Document 1-1 Filed 11/13/20 Page 1 of 20 PageID #: 6




                   Exhibit A
       Case 1:20-cv-00480-JJM-PAS Document 1-1 Filed 11/13/20 Page 2 of 20 PageID #: 7
                                                               JpIGIqR


        STATE OF RHODE ISLAND ' 1                                               PROVIDENCE PLANTATIO            NS



                                                SUPERIOR COURT
                                                          SUMMONS
                                                              Civil Action File Number
                                                              PC-2020-06309
Plaintiff                                                      Attorney for the Plaintiff or the Plaintiff
Lawrence Nathaniel                                             Ste hen T. Fanning
V.                                                             Addre.s.s
                                                              ,...         of the Plaintiff's Attorney or the Plaintiff
                                                                    _. . . .
UPS Ground Freight, Inc.                              -        305 -SOUTH; NIAIN ST
Defendant                                                      PROVIDENCE RI"02903

Licht Judicial Complex                                        Addressm..`of
                                                                         _ the Defendaiit
ProvidenceBristol County                                      6060 Gazlisle~Pike
                                                                             :.:
250 Benefit Street                         '    '             iVlechai-ticsburg PA ;1705U
                                                                                    ;.
Providence RI 02903
(401) 222-3250


TO~THE DE"FENDANT, UPS Grouna Freighf; Inc                           ~;i M°~G/~ %~a
 .         ,                        ,                     .         ;
    The -above=named 'Pia'intiff lias broubht''an action against you; in "sai,d Siiperior Coutt: iit: the: coirnty
indicated above: You aie hereby summoned and required'to serve ~ipori 'the Plamtiff°s' attoiriey, whose
address is listed
              _... .
                    above;=:'an~an'swer;to
                          ~ _v .. .
                                             the coinplaint
                                      __v... . _. :
                                                             ~?vhxch_.Mis.;...:
                                                         _... ..
                                                                           herewith'served',upon
                                                                                      ~_~. ... ~
                                                                                                  "you.. withia
                                                                                                 _.         ... twenty (20)
                                                                                                                          _
days after service of this `Sun~mi~ns upori"you, exclusive of the"day o£ sei~rice: '" -~
                                                                               Yi



   If you fail to do so;,,judgment ,by default will be .taken agairist you for the relief demanded in the
complaint. Your answer rriust alsa~be~filed with tlie court `
                                                                                     _.
    As provided in Rule 13(a) of the Superior
                                     , .:     Court.Rules of Civil
                                                               .M=
                                                                   Procedure,:unless the relief demanded in
the complaint is for damage ai-isingFout              erslxip; maintenance, operation, or control of a motor
vehicle, or unless otherwise provided iri Ru1e,j3(a); your;ansvvei:_tuust state.;as a counterclaim any related
claim which you may have against`tWPlain~ff, or-you iwlll tliereafter be barred from making such claim in
any other action.
This Summons was generated on 9/8/2020.                           I/s/ Henry Kinch
                                                                   Clerk


                                   Witness the seal/watermark of the Superior Court Y
                                                                                                    (YbAT ES sE V

                                                                                                   CONS T    #6063
                                                                                                   PAUL (3   kES

                                                                                          SERVED               ,




SC-CMS-1 (revised July 2014)
        Case 1:20-cv-00480-JJM-PAS Document 1-1 Filed 11/13/20 Page 3 of 20 PageID #: 8


           STATE OF RHODE ISLAND . D)uscicc~.~ L~itcpe d~~~ E 3an tr PROVIDENCE PLANTATIONS
                                             .~y a
                                                                                 si
                                                                               °~eI

                                                        SUPERIOR COURT
Plaintiff                                                                                                Civi1 Action File Number
Lawrence Nathaniel                                                                                       PC-2020-06309
V.
UPS Ground. Freight, Inc.
Defendant


                                                          PROOF'OF SERVICE
                                                                                    ,
                                                                           ;   ;                    ,.
   I hereby certify that on the date,=.below
                                    ,.;_ .,;-
                                               .I. ser<~ed
                                                      .;
                                                           a`copy of'this Su~~amons;
                                                                              ;.
                                                                                     complaint, Language Assistance
                                   <:                              ..
Notice, and all other required,documeiits reeeived-~lierew,ith   upon;  the' Defendant, UPS Ground Freight, Inc., by
                                                  , ._..      ..      ,
delivering or leaving said papers in tlie, following maiiner: `

     ❑ With the Defendant personally;
                                       :
     ❑ At the Defendant's
                _ _.
                              dwelliug :house
                                            .,.. :
                                                       or usual place of;abode     with;;a
                                                                             ..... ~. .
                                                                                          :person of sui:table age and discretion
                                                                                        . ..... .. ,
         then residin ; therein:
                         .. . : ,     :.              .    ..
                                               ...,... .. .: ...           .                                            ..„ .4.
         Nari1e of person;ctf siiitable age and discretion
                                          t
      p° Add"r`ess of dtivelling~house  oi    usual
                                                 : ,_ •
                                                        place of., atiode<                           ~ . ,                  .
                               ..,         :                           -
                    .             ,                                F
                                                                                                             ,.
                            :.                                                          _. . . ..                 _ .
         Age
         Relationship to the Defendaiit

     ❑ With an agent authorized by=appointment or by law to receive,senice~of    ---r:
                                                                                       process:
       Name of authorized ageilt       g"-
       If the agent is one designated by statute to. r'ecei~ c servi~e, further riotice;~-Tas required by statute was given
                                                                            .~
       as noted below.


     ❑ With a guardian or conservator of the Defendant.
       Name of person and designation

     ❑ By delivering said papers to the attorney general or an assistant attorney general if serving the state.

     ❑ Upon a public corporation, body, or authority by delivering said papers to any officer, director, or
       manager.
        Name of person and designation


                                                                           Page 1 of 2


SC-CMS-1 (revised July 2014)
        Case 1:20-cv-00480-JJM-PAS Document 1-1 Filed 11/13/20 Page 4 of 20 PageID #: 9


         STATE OF RHODE ISLAND .                          D)usc rr ~~ Iuclrpc dCnec ~~~Fianar
                                                                          +~e— --~—
                                                                                                P~ ,        D                 P   .         A     ~



                                                                P R , R , R



     Upon a private corporation, domestic or foreign:
      ❑ By delivering said papers to an officer or a rnanaging or general agent.
         Name of person and designation
      ❑ By   leaving said papers at the office of the corporation with a person employed therein.
         Name of person and designation
      ❑ By   delivering said papers to an agent authorized by appointrnent or by law to receive service of process.
        Name of authorized agent                    .                 :.
        If the agent is one designated by statut                   e,, fdrther riotice as requir.ed by statute was given
        as noted below.                                             .

                                :        r.           .   .        ,                            .       .. .:
     ❑ I was unable to make ser~ice aftcr tlie ollowing reasoriable attempts: =


                             .;-:                                                                                                 ,.
SERVICE DATE:                        1            l                                   SERVICE FEE,,$
                                                                                               _
 ,                Month`
                   ..;     Day. .; Yeai
                                     ;
                                                                                                                                                                . ...

Si~ ature af SHERIFF or DEPUTY SHERIFF or CONSTABLE
                                                                                                                                       .,       . ,. . ..   .
               :        .:          :. ...                                . a . .     .. .. ..
                                                                                        ,           ~           .: ...., ..
SIGNATURE°OFPERSON:
  .,..          ,
                    nTHER. THA~T:A`SHERIFF or`DEPUTY_SHERIFFYor.C(ONSTABLE 1VIUST BE
NOTARIZED,

Signature
                                              .                                          .:
State of                                                                                                    -
County of
                                                                       ~;.,
   On this               day of                 , 20'-: , before: me; the ui~dersigned notary public, personally
appeared                                                                    '❑ personally known to the notary
or ❑ proved       to the notary througli ==aatisfactory evidence of identification, which was
                                                       , to be the person who sign.ed above in my presence,
and who swore or affirmed to the notary that the contents of the document are truthful to the best of his or her
knowledge.
                                                   Notary Public:
                                                   My commission expires:
                                                   Notary identification number:
                                                  Page 2 of 2




SC-CMS-1 (revised July 2014)
td in Providence/Bristol County Superior Court
mitted: 9/8/2020Case
                   12:07 1:20-cv-00480-JJM-PAS
                         PM                      Document 1-1 Filed 11/13/20 Page 5 of 20 PageID #: 10
telope: 2736867
iiewer: Victoria H



                STATE OF RHODE ISLAND                                       SUPERIOR COURT
                PROVIDENCE, SC.



                LAWRENCE NATHANIEL,
                    Plaintiff                                )
                                                             )              C.A. No.
                V.                                           )
                                                             )
                UPS GROUND FREIGHT, INC.
                     Defendant                               )




                                                      COMPLAINT


                             INTRODUCTORY STATEMENT/NATURE OF THE ACTION

                        This action is commenced by LAWRENCE NATHANIEL (hereafter

                "Nathaniel" or "Plaintiff'), an individual, against UPS Ground Freight, Inc. (hereafter

                "Defendant" or "Employer"), in order to remedy and seek relief for the Defendant's

                unlawful and discriminatory employment practices based on race, national origin and

                retaliation, in violation of The Rhode Island Fair Employment Practices Act, the Rhode

                Island Civi1 Rights Act, and other laws.

                                             JURISDICTION AND VENUE

                        1.      Jurisdiction of this Court is invoked pursuant to R.I.G.L. 8-2-13, 8-2-14,

                28-5-1 et seq., 42-112-2 et seq. All conditions precedent to establishing this Court's

                jurisdiction over this action pursuant to R.I.G.L. 28-5-24.1 and other pertinent sections

                have been satisfied.
!d in Providence/Bristol County Superior Court
                Case
)mitted: 9/812020  12:07 1:20-cv-00480-JJM-PAS
                         PM                      Document 1-1 Filed 11/13/20 Page 6 of 20 PageID #: 11
ielope: 2736867
iiewer: Victoria H                                                                                           2


                        2.      The employment practices hereafter alleged to be unlawful were, and are

                now, being committed in the State of Rhode Island, and form part of the same case or

                controversy.



                        3.      Venue is proper in this Court, pursuant to, inter alia, R.I.G.L. 9-4-4 because:

                        a.      the alleged unlawful practices occurred and/or are continuing to occur

                                within the State of Rhode Island, and in this judicial district;

                        b.      all records relevant to the alleged unlawful practices are maintained and

                                administered in the Defendants' place of business in Providence, Rhode

                                Island;

                        C.      the Plaintiff would currently be employed by the Defendants at its place of

                                business in Providence, Rhode Island, and within this judicial district, but

                                for the Defendant's unlawful employment practices.



                        4.      Plaintiff timely filed a formal Charge of Discrimination with the Rhode

                Island Commission for Human Rights ("RICHR"), alleging that he had been discriminated

                against on the basis of his race and national origin and because of what he alleged was

                retaliatory conduct.



                         5.     In timely fashion, Plaintiff requested and received Right To Sue

                Authorization from the appropriate administrative agency.
!d in Providence/Bristol County Superior Court
mitted: 9/8/2020Case
                   12:07 1:20-cv-00480-JJM-PAS
                         PM                      Document 1-1 Filed 11/13/20 Page 7 of 20 PageID #: 12
ielope: 2736867
iiewer: Victoria H                                                                                        3


                        6.      Plaintiff has filed this action within 90 days of the Right To Sue

                authorization, and has fulfilled all other conditions precedent to the institution of each

                count of this action.



                                                                PARTIES

                        7.      The Plaintiff, Lawrence Nathaniel, is a resident of the City of Providence,

                Rhode Island.



                        8.      The Defendant UPS Freight, Inc. is a foreign corporation, maintained to

                operate a principal place of business located in Providence, Rhode Island.



                        9.      On information and belief, at all times material to the allegations of this

                Complaint, the Defendant has continuously, and do now, employ at least 200 or more

                employees in the State of Rhode Island.



                        10.     At all times material to the allegations of this Complaint, the Defendant

                qualified as an employer and/or covered entity pursuant to applicable provisions of The

                Rhode Island Civil Rights Act of 1990, R.I.G.L. §42-112-1 et seq.; and The Rhode Island

                Fair Employment Practices Act, R.I.G.L. §28-5-1 et seq.



                        11.     At all times material to this action, Plaintiff was an individual, employee,

                and/or person covered under the terms and provisions of The Rhode Island Civil Rights
!d in Providence/Bristol County Superior Court
mitted: 9/8/2020Case
                   12:07 1:20-cv-00480-JJM-PAS
                         PM                      Document 1-1 Filed 11/13/20 Page 8 of 20 PageID #: 13
relope: 2736867
iiewer: Victoria H                                                                                          0


                Act of 1990, R.I.G.L. §42-112-1 et seq.; and The Rhode Island Fair Employment Practices

                Act, R.I.G.L. §28-5-1 et seq.



                        12.     On information and belief, and at all times pertinent to this Complaint,

                managers and supervisors engaging in discriminatory workplace treatment of the Plaintiff,

                were each a person acting in furtherance of the interest of, on behalf of, and as the agent of

                the Defendant, with respect to all allegations of this Complaint, and the Defendant knew

                or should reasonably have known of their unlawful conduct.



                                             FACTS COMMON TO ALL COUNTS

                        13.     Plaintiff commenced his employment with the Defendant on June 6, 1990.



                        14.     Plaintiff held the position of Mechanic.



                         15.    Plaintiff's race is Asian. He was born in India and has lived in the United

                States approximately 31 years.



                        16.     In March 2018, Plaintiff complained to his Caucasian supervisor that he

                believed that he was being treated less favorably than his Caucasian co-worker(s) relative

                to certain workplace treatment.
!d in Providence/Bristol County Superior Court
mitted: 9/812020Case
                   12:07 1:20-cv-00480-JJM-PAS
                         PM                      Document 1-1 Filed 11/13/20 Page 9 of 20 PageID #: 14
ielope: 2736867
iiewer: Victoria H                                                                                         5


                        17.     For example, but not by way of limitation, the Plaintiff believed that he was

                singled out for discipline and "written up" by his Caucasian supervisor for conduct that his

                Caucasian co-workers engaged in with impunity.



                        18.     When the Plaintiff attempted to address these issues with his supervisor and

                why a Caucasian co-worker was allowed to engaged in certain conduct with impunity he

                was informed that the co-worker "earned it."



                        19.     Plaintiff was subject to various incidents of harassment in the workplace

                including but not limited to having his grievances unfairly denied filing; being unfairly

                accused of not following the instructions of his Caucasian supervisor; being told to work

                after he was instructed to "clock out"; being accused of displaying violence at work with

                any basis; being cornered by his Caucasian supervisor in a threatening manner against a

                truck frame and cab; being physically threatened by his Caucasian supervisor who put his

                 chest against Plaintiffs chest and his face against Plaintiff's face in a threatening manner

                and in an effort to intimidate Plaintiff; and being physically blocked by his Caucasian

                supervisor in an effort to keep Plaintiff from "clocking in" on one occasion.



                        20.     Plaintiff was injured at work on September 7, 2017, compelling him to file

                a claim for workers' compensation benefits.



                        21.     In retaliation for sustaining a workplace injury and asserting his right to

                benefits which he entitled to, the employer subjected the Plaintiff to abusive and harassing
!d in Providence/Bristol County Superior Court
               Case
)mitted: 9/8/2020  12:071:20-cv-00480-JJM-PAS
                         PM                      Document 1-1 Filed 11/13/20 Page 10 of 20 PageID #: 15
ielope: 2736867
iiewer: Victoria H                                                                                           T


                 treatment, including chastising him for "not working safe" despite having no basis for that

                 allegation.



                           22.    Plaintiff was terminated on March 14, 2018 for what the Defendant

                 classified as "just cause, specifically, gross insubordination and violating the UPS Freight

                 Workplace Violence Prevention and UPS Freight Professional Conduct Policies."



                           23.    There was no basis for the Plaintiff s termination.



                           24.     The Defendant's conduct, as referenced in the preceding paragraphs,

                 reflects, in both purpose and effect, a blatant, willful, and/or malicious pattern of

                 discrimination and unlawful treatment against the Plaintiff. Such conduct has involved an

                 intentional, reckless, and/or callous indifference to the statutorily protected rights of the

                 Plaintiff. The Defendant knowingly and purposefully subjected the Plaintiff to humiliating,

                 discriminatory treatment as a result of his race, national origin and because he availed

                 himself of his workers' compensation benefit rights and in retaliation for asserting his

                 rights.



                                                    COUNTI
                                 RHODE ISLAND FAIR EMPLOYMENT PRACTICES ACT
                                              R.I.G.L. §28-5-1 et seq.

                       DISCRIMINATORY TERMS AND CONDITIONS OF EMPLOYMENT
                                          RETALIATION
                                          TERNIINATION

                           25.    Paragraphs 1-24 above are herein incorporated by reference in their entirety.
!d in Providence/Bristol County Superior Court
               Case
mitted: 9/8/2020   12:071:20-cv-00480-JJM-PAS
                         PM                       Document 1-1 Filed 11/13/20 Page 11 of 20 PageID #: 16
ielope: 2736867
iiewer: Victoria H                                                                                              ']




                         26.       The Defendants' discriminatory conduct, policies, and practices are

                 violative of the provisions of the RIFEPA, by:

                        a. interfering with Plaintiff's right to avail himself of the full and equal benefit

                               and protection of state and federal laws intended to prevent discrimination in

                               the workplace based on race; national origin;

                        b. discriminatory and retaliatory considerations based on Plaintiff s race; national

                               origin;

                        c. depriving him of the status, benefits, privileges, and other terms and conditions

                               accruing to the employment relationship to which he was entitled;

                        d. treating him in a hostile, demeaning, and otherwise unlawful manner based on

                               his race; national origin;

                        e. causing him lost income and benefits, humiliation, physical and emotional

                               injury, as well as irreparable harm to his person and professional reputation.



                        27.       The unlawful practices engaged in by the Defendant was motivated by

                impermissible and unlawful considerations concerning Plaintiff's race, national origin; and

                in an effort to retaliate against him for asserting his rights to workers' compensation

                benefits. Such practices include, but are not limited to, Defendants' :

                        a.        refusing to remedy discriminatory workplace conduct based on Plaintiff s

                                  race; national origin;

                        b.        retaliating against Plaintiff based on his race and national origin; &
~d in Providence/Bristol County Superior Court
             Case 1:20-cv-00480-JJM-PAS Document 1-1 Filed 11/13/20 Page 12 of 20 PageID #: 17
mitted: 9/8/2020 12:07 PM
relope: 2736867
fiewer: Victoria H                                                                                                   $




                                C.        terminating Plaintiff because of his race and national origin and retaliating

                                          against him.



                                28.       But for the Defendant's intent to discriminate against Plaintiff because of

                      his race and national origin, Defendant would not have discharged Plaintiff or subjected

                      him to discriminatory terms and conditions of employment.



                               29.        The Defendant's conduct has unlawfully deprived Plaintiff of income,

                     benefits, privileges, promotions, and other terms and conditions accruing to the

                     employment relationship to which he was entitled; has caused irreparable harm to his

                     reputation and professional mobility; and has caused him extreme humiliation, as well as

                     physical and emotional injury.



                               WHEREFORE, Plaintiff prays that judgment be entered herein against the

                     Defendant, and in favor of Plaintiff for all damages and equitable relief available, as

                     hereinafter requested.



                                                                  COUNTII
                                    THE RHODE ISLAND CIVIL RIGHTS ACT OF 1990
                                             R.I.G.L. 42-112-1 ET SEQ.
                             DISCRIMINATORY TERMS AND CONDITIONS OF EMPLOYMENT
                                                  RETALIATION
                                                  TERNIINATION

                               30.       Paragraphs 1-29 above are incorporated herein by reference in their entirety.
!d in Providence/8ristol County Superior Court
               Case
)mitted: 9/8/2020  12:071:20-cv-00480-JJM-PAS
                         PM                      Document 1-1 Filed 11/13/20 Page 13 of 20 PageID #: 18
ielope: 2736867
iiewer: Victoria H                                                                                          E


                         31.    Despite Plaintiff's ability to perform the duties of his position in a

                 satisfactory manner, the Defendant unlawfully subjected Plaintiff to discriminatory terms

                 and conditions of employment and discharged Plaintiff because of his race and national

                 origin and for his asserting his rights to workers' compensation benefits.



                        32.     But for the Defendant's intent to discriminate against Plaintiff because of

                 his race and national origin and for his asserting his rights as a disabled worker, the

                 Defendant would not have engaged in the unlawful conduct described in the preceding

                 paragraphs.



                        33.     By its conduct described in the preceding paragraphs, the Defendant has

                 engaged in unlawful conduct in violation of R.I.G.L. 42-112-1 et seq.



                        34.     The Defendant's conduct was undertaken with a reckless and/or callous

                indifference to the statutorily protected rights of the Plaintiff, and has unlawfully deprived

                the Plaintiff of his employment, income, benefits, privileges, promotions, and other

                benefits accruing to the employment relationship, as well as caused harm to his reputation,

                humiliation, and physical and emotional injury.



                        WHEREFORE, Plaintiff prays that judgment be entered herein against the

                Defendant, and in favor of Plaintiff for all damages and equitable relief available, as

                hereinafter requested.
!d in Providence/Bristol County Superior Court
               Case
mitted: 9/8/2020   12:071:20-cv-00480-JJM-PAS
                         PM                      Document 1-1 Filed 11/13/20 Page 14 of 20 PageID #: 19
ielope: 2736867
iiewer: Victoria H                                                                                            10


                                                      PRAYER FOR RELIEF

                        WHEREFORE, Plaintiff prays that judgment be entered herein against Defendant

                 and in favor of Plaintiff for all damages and equitable relief available, including, but not

                 limited to:

                        a.        an order the Defendant institute and carry out policies, practices and

                 programs which provide equal employment opportunities to qualified individuals

                 regardless of race or national origin.

                        b.        an order that the Defendant make whole the Plaintiff with appropriate lost

                 earnings, benefits, and interest, in amounts to be proved at trial, and other affirmative relief

                 necessary to eradicate the effects of its unlawful employment practices, including, but not

                 limited to the reinstatement of Plaintiff to her position of employment, or some other

                 appropriate position, with appropriate increases, benefits, status, and promotional

                 opportunities;

                        C.        an order that the Defendant make whole the Plaintiff by providing

                compensation for any pecuniary losses, including, but not limited to, any costs incurred for

                health and life insurance premiums, medical treatment while without insurance, losses in

                pension entitlement, vacation pay and other benefits, and the costs of seeking new

                employment, in amounts to be determined at trial;

                        d.        an order that the Defendant make whole the Plaintiff by providing

                compensation for non-pecuniary losses, including, but not limited to emotional pain,

                suffering, humiliation, and mental anguish in amounts to be proven at trial, including an

                appropriate award of compensatory damages pursuant to R.I.G.L. §28-50-4, 42-112-2, and

                28-5-24;
d in Providence/Bristol County Superior Court
               Case
)mitted: 9/8/2020  12:071:20-cv-00480-JJM-PAS
                         PM                      Document 1-1 Filed 11/13/20 Page 15 of 20 PageID #: 20
ielope: 2736867
iiewer: Victoria H                                                                                         11


        ,               e.      grant attorney's fees and the costs of this action;

                        f.      grant punitive damages, as appropriate, to punish the Defendant for its

                malicious conduct and/or for its reckless and/or callous indifference to the statutorily

                protected rights of the Plaintiff, including an appropriate award pursuant to R.I.G.L. §28-

                50-4, 42-112-2, and 28-5-1;

                        g.      grant an appropriate award of prejudgment interest, including an award of

                interest for all damages awarded to the Plaintiff from the date this cause of action accrued,

                pursuant to R.I.G.L. §9-21-10; and

                        h.     grant such further relief as this Court deems necessary and proper.



                                               DEMAND FOR TRIAL BY JiJRY

                Plaintiff hereby demands trial by jury of all issues pertinent to the causes in this Complaint

                triable as of right by jury.


                Respectfully Submitted,
                Lawrence Nathaniel
                By His Attorney,

                /s/ Stephen T. Fanning


                Stephen T. Fanning #3900
                305 South Main Street
                Providence, RI 02903
                401-272-8250
                401-272-4520 (FAX)
id in Providence/Bristol County Superior Court
               Case
mitted: 9/8/2020   12:071:20-cv-00480-JJM-PAS
                         PM                      Document 1-1 Filed 11/13/20 Page 16 of 20 PageID #: 21
ielope: 2736867
                                                               ,11
iiewer: Victoria H                                                                             12
  Case 1:20-cv-00480-JJM-PAS Document 1-1 Filed 11/13/20 Page 17 of 20 PageID #: 22



                        See this notice in Cambodian, Spanisb, and Portuguese on the attached pages.
                 EspaHol: Vease esta notificaciGn en camboyano, espatiol y portuguis en las piginas adjuntas.
                 Portagu8s: Leia c:sta noti$cag$o em cambojsno, espanhol e portuguis nas paginas em anexo.

                                                                   NUTICE
                                  You have a case ia the Rhode Islaad state court systemi.
                                    You have the right to an iuterpreter at no cost to you.
                           Rhode Island Supreme Courrt Ececutive Order 2012-05 states that when a Limited-
Engiish Proficient (LEP) person appears in court, the RhQde Island Judiciary will provide a free authorized
interpreter for the defendant, plaintiff, witness, victinn, parent of a juvenile, or someone with a significant
interest in the court proceeding. This interpreting service is provided at no cost ta the parties and in all types of
cases, both civkl and critninaL Cour.t interpreters work an all the courthouses of the Rhode Island state court
system.

To schedule an lnterpreter for your day pin c,ourt„ you have the followiAg optious:
1.        Call the 4f1'ice of Court Interpreters at (401) 222-8710, or
2.        Send an ematl message to inteq►reter , dba&, ar~Ourts.rl~.ffov.,
                                                        ,                  or
3.        Ylisit tbe iuterpreters' o.t'flce to schedule an interpreter:
                                   The Office of Court lnterpreters
                                   Licht Judicial Complex
                                   Fourth Fioor, Room 401
                                   250 Beneflt Street
                                   Providence, Rf 02"3

          VKben reguesting aa linterpreter, please provlde the foUovring Gnformatiou:
             •     The name and number of your case
             •     The laaguage you are requesting
             •     'I'l,e date and tYme of your 6eartag
             •     The location.of your hearing
             •     Your name and a telepbone number where we can reach you or your lawyer

 For more infoxmation in Poduguese, Russian, and Spanish, including a listing of court forms that are available
                              in Spanish, please visit our website on the iittemet:
                      http:ffwww.courts;r,i.g,ov/lnWreteis/englishversio default.asox.
     To request a translation of thi$ notice into any other language, please call the Office of Court Interpreteis at
             (401 ) 222-8710. It would be helpful to have an English speaker with you when you call.
                    The Rhode Island Judiciary is committed to making the courts accessible to all.

                                                The Office of Court Interpreters
                                                    Licht,ludicia! Complex
                                                    Foutth Floor 1Room 401
                                                      250 Benefit Stttt
                                                     Pmvidecece. RI02903
 Case 1:20-cv-00480-JJM-PAS Document 1-1 Filed 11/13/20 Page 18 of 20 PageID #: 23


                          See ttds notice in Cambodian, Spanish, and Portuguese on the attached pages.
                   EspaHol: Wase esta notifcacion en camboyano, espaifa) y portuguds en las pWnas adjuntas.
                   Portngul<s: Lei•a esta notifica;5o em cambojano, espanhol o portug,ui+s nas pigittgs em anexo _--

                                                             AYISO
                                      Usted tiene un caso en el sistema judici.al de Rhode bland.
                                 Usted tiene el derecho a tener un iAt6rprete sin costo p►aia usted. -Y
 ~~Qa                         La Orden Ejecutiva 2012.-05 det Txibunal. Suptemo de Rhade      ` `lsland dicta
                                                                                                         - quo cuando una
 4l                           persona que pene un donnimio limitado del inglds (J.EPP) con~ipa=ece ante 'la corte, el Sistexna
                              Judicial de Ritode lsland le proveera un intdrprete autoiizado gratis sea ei
acusado/deatandado, demaadante, testigo, victima, padre de ua menor de edad alguien que tenga con un interds
ittn.portante en el proeeso de la corte. Este servicio de intarpretacibn se le proveeri sin costo alguno a los participantes en
toda clase de caso, sea eivil o penal.
Los int6rpretes judiciales trabajatt ece todos los tn'bunates del Sistema Judicial de It6ode lsland.
Para solicitar un int6rprete para su comparecencia en el tribunal, usted tieme las sigadeutes opelones:
    1. Llamar a la Oficlu de InOrpretes en el trlbttn.al al 401-2224710 ;
    2. Maadar uEn correo electr6n1co a fnterpretfrfeeQackfaburts,rl.sov; o
    3. Presentarse a la Ofletna de Intdrpretes para solidtar un intdrprete:
                                  The (Jffiee of Court [,nterpreters
                                  i.icht Judicial f:omplex
                                  Cuarto P1so, Oflc,tuoia 401 A B
                                  250 Beneflt Street
                                  Provldence, Rt 02903

                A►l solicitar un lnt"rete, por favor provea la siguiente informaci6n:
        •    EI nombre y el ndmero de su casa
        «    El ldioma que solfcita
        •    La fecha y hara de su andiencia
        •    Ddnde va a tomar lugar su andiencia
        •    Su nombre y ndimere de teldfono por cl cual nos podanos poner en contacto con usted o con su
             abogado.

Para obtener m6ss informacibn en portuguds, ntsa o espaelol, incluyeaido una lista de formularios de la corte que estin
disponibles en espaiiol, visite nuestra pigina de internet:
                              htip:f/www.courts.ri.aavflnternretecs/eu~lishversion/default.aspxi.
 Para soIicitar la traduccitSn de este aviso en cualquier otro idioma, por favor ]lame a la oficina de intdrpretes aI (401) 222-
              87I0. Ayudaria si usted puede estar en compadia de una persona que habla ingies cuando llame.
   El sistema jurfdico de Rhode island se compromete a proporcionar a todas las personas ntejor acceso a los tribunales.
                                              The Qffice of Court Iatecpreters
                                                  Licht )udicial Complex
                                                 Fourtle Floor Room 401
                                                    2SO Benefit Str+eet
                                                  Providence, R102903
 Case 1:20-cv-00480-JJM-PAS Document 1-1 Filed 11/13/20 Page 19 of 20 PageID #: 24



                  See this notice in Cambodian, Spanish, and Portuguese on the attached pages.
     Camboyano: SA,MPLE: [Wase esta notificacion cn camboyano, espanol y portugues en !as p~ginas adjuwtas.j
           EspaHol: Vd
                     ase esta notificacion en camboyano, espaftol y portugu4s en las piginas adjuntas.
           Portuguft: Leia esta notificagio em cambojano, espaohol e portugue.s nas pdginas em anexo.

                                                       NQTIFIGACAO. -
                              V. Ex a tem um processo em curso ao sistema judiciirio do
                                              Estado de Rhode isiaud,
                              V. Ex.a tem direito aos secvigos gFatuitos de um inOrprete.
A Q►rdera EMecutiva 2012-03 do Supremo Tribuna[ de Rhode Island prev@ quc quando uma pessoa com conhecimentos
limitados da lingua inglesa (Li'mtted Engl%ch Proficient) (LEP) comparece em trebunal, a Administragio Judiciiria de
Rhode Island disponibiliza-lhc gratutitamente os servigos de unu int&pretc autorizado a um r6u, autor, testantunha, vftima,
pai ou mAe de um menor ou alguem com uxteresse sigaificativo no processo judicial. Cf servigo da int8rprete d pre.atado
gratuitameute ztis partes e em todos os tipos de processos, sejam eles civis ou penais. Qs int&ln-etes do tribunal trabalham
em todos os tribunais do sistema judicidtio do F.,stado de Rhode, Island.

Para agendar os servigos de um Intdrprete para o seu d;la no tribunat, tem as segtfates opoes:
i.      Telefonar para o Gabiaete de Yntdrpretes Judiciais atravds do tL° (401) 222-8710, ou
2.      Enviar uma mensagenn de correio el'etr8a[co para interpretg,rj;qed¢ack(o?
                                                                               ''~' courts,X f.eov, ou
3.      llestocar-se ao &abinete de Intdrpretes para agendar os serrlgos de um intdrprete:
                                 Oabinete de lutdrpretes .iudiciais
                                 Complexo .ladicid Ltcht
                                 Quarto Piso, Sa1a 401
                                 2SQ Eenefit Street
                                 Provldence, RI 02903

        Quando solicitar os serwiqus de um [nt+trprete deve fornecer os seguintes dados:
            •   O nonte e ndmero do sea processa
            .   Q idioma que solicita
            ~   A data e hora da sua audi8ncia
            •   O local da sua audi8ncia
            •   Q seu nome e um ndmera de telefone para o podermos contactar a si ou so seu advogado

Para obter mais informagc'ie,s ena portugu@s, russo e espanho[, incluindo uma lesta dos formuldrfos judiciais disponiveis em
      espanhol, visite o nosso website na internet: hnp://www.courts,ri.gov/Intem
                                                                               _ retm-skglisl~yAgon/default.asRxi,
Para solicitar uma tradwAo desta notifica;lo para qualquer outro idioma, telefone para o Gabinete de Int67etcs Judiciais
 atravF.s do nt5naero (401) 222-8710. Recomenda-se que estcja acompanbado por algudm que fale inSles quando fizer a
                                                       chamada.
        A Administraqgo tudicilria de Rhode Island est6 empenhada em tomar os tribunais acessiveis para todos.

                                              tiabinete de Intbprotes Judiciais
                                                  Compleao Judicaal Licht
                                                   Quarto Piso, Saia401
                                                    250 Beneftt Stteet
                                                   PFvvldence, RI 02903
     Case 1:20-cv-00480-JJM-PAS Document 1-1 Filed 11/13/20 Page 20 of 20 PageID #: 25



                               cqnrrNII~g~3nnecs;s~tnN~#~r rH~q) l;1:drqcut'svcslrn36nrtd1rM8(Pv7




                                                     ~tuttt~tt~stt~"~ti~tstl~iZ~tc~~ncu~n~t~~z~ Rho`dc Isia©di

                                                      murtr~hmueu~tc~e~i~rrtsn~{,tstmurclstt~u~~~ut,#nit~s~~ ~

      3'~~
       ~~                        ~►~~pfiu~rVAic~rtnmr~c~ttfie Rhode lslartd (Rhode Island Supreme Court Wcutivwa Oraer) ttua 2012-05
                                 ms#ot3miaitnnruprotqrocnavrnn:StifgtrrrNlHrirgNtnsircure (t,EP) vgriopacstqtrqcuimr qantttrt0
                                 Rhode IslBnd                                                                             Mro IlBttJCUt1:
tnmQenrne~H~#ias qsrcun~n#acumn~igr~tini~e~si,~~~rn'nrmrqcv~mr~ rNon~vnt~rar: ~arrns~nigecmtvsqaAni~N~nngm{f At
gst(~nt1tvN'ivit3t1qi1 Vlpretuarin all(ptla6w't ~RtJnt~i~llt~nnrtlu~lFtr~st~p(;ttrr~nnNtrV~ldHclltveUurti~t~cutfllr~er~ Rhode 191and'1
t~rtjt~nntenrttnn~rttrtttUtNqnt'~ggnrnreermrnst+uranrtr~n cnnT<+~n>nvac~argar~ctrt,m~ c                                                  _
1.         gre►~~tat5m~mtunccfctt~t9trn#t,tr~roic~nnmcmurutt:ctva (+Wl) 2M.8710 t~
2.         riqtiarcvfmi untecpretede
                                  l edback@eoqns.iri,Q
                                     ,,,              ~v
                                                       ► q                                                                -
3.                                             a
                                      The Qi1"tiac of Coart IQterpreters
                                      Liebt Judicial Complex
                                      i+`ourth Moor, Room 401
                                      zsa seiaent strmt
                                      Provideace, Rf 02103

           csitncurn~~~tnrc#qr e~vAnYgttltimagvs~otane e
               •    tn~: ~ornreaq'~ttimc►irarte~tt
               •    mantwr~urnntq,tm~eit
               •    mcurricqa AnreVncurmmrroeuccvyccqe
               •    v"if4~#uNt~mtrueuccurns~rt
               •    uu~:l~uva~rtvs~cnnngntdcutt~ro~rc~odacncaatann~n q~i►rumclnv►a

             cubnvc~sitnauigtrrr►mN~c~rscvv~nr,n~ ~ncHn~tm~ec'ittvc~~~C11#nnvsttanmt#r~cutnathmnnrHa{pp:st: rVannr
                                                       roffnetncn@c~~r~~a~~si~e3f~aArt~tR s

                             hW;f/www.c.~g~
                                          rts.ri.govfIutelpretgm/ggglislxversionldefa}Lt.gMxi-i
     rtlujccjc4ruruntusrncctfigsdcinnra:chrnAs:cunVnrceUtac4)rr n~Ceartuc~ccnr~?ennitcrs~rrvn#urur0ie~nnmrmtrrtv:rsva (401) 222-8710-1
                         t~entc~rc~'imotdro~tfnes~n9
                                          r
                                                     antumnnKtirtgNqtqtuennaqnrsicncu#nnrcnntar~rt$rtt~ggcu~
                                   r}Rnr+lr Rhode zslana rq~►~~f~r}crflFRrrnarj~f(~r► nimAN~nuH~R~[~ci~l'}




                                                           m?un cuuugctvn tlyLvaiqanmr
                                                            Lichc Judicial Complex
                                                            Fourtb Floor Roorn 401
                                                              250 Benefit Strw
                                                             Providence, RI 02903
